DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-8, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al, U.S. Patent Application Publication No. 20210321400 A1 (hereinafter Takeda, with support in Provisional application 63/008619) in view of Kim et al, U.S. Patent Application Publication No. 20190141696 A1 (hereinafter Kim).

Claim 1, Takeda discloses a method, comprising: obtaining, at a joint scheduler system (e.g., FIG. 3, base station 310; FIG. 15, apparatus 1502 with schedule component 1540 (which can configure downlink channel PDCCH (e.g., ¶ [0095]) to be configured with joint scheduling (e.g., FIG. 4B, ¶ [0069] [0070])) comprising a processor (e.g., FIGS. 3, 15; ¶ [0094], baseband unit 1504 of FIG. 15 may include controller/processor 375 of FIG. 3), first scheduling information for application to a fourth generation long term evolution cell site (e.g., FIG. 4B; ¶ [0069], schedule primary cell with LTE carrier), the first scheduling information comprising first requested resource blocks (e.g., ¶ [0056], The PUCCH carries uplink control information (UCI), such as scheduling requests (i.e., the scheduling information is in response to the request)) of an upcoming transmission time interval (e.g., ¶ [0006] [0046], resource allocation indicating resource blocks for uplink transmission (cross carrier scheduling, scheduling on more than one cell, i.e., scheduling of LTE on PCell is considered)) in a spectrum sharing environment (e.g., ¶ [0067], Dynamic spectrum sharing (DSS) allows for both LTE and NR in the same frequency band and is configured to dynamically allocate spectrum resources);
obtaining, at the joint scheduler system, second scheduling information associated with a new radio cell site (e.g., FIG. 4B; ¶ [0069], schedule secondary cell with new radio (NR) carrier), the second scheduling information comprising second requested resource blocks (e.g., ¶ [0056], The PUCCH carries uplink control information (UCI), such as scheduling requests) of the upcoming transmission time interval in the spectrum sharing environment (e.g., ¶ [0006] [0046], resource allocation indicating resource blocks for uplink transmission (cross carrier scheduling, scheduling on more than one cell, i.e., scheduling of NR on SCell is considered));
processing the first scheduling information and the second scheduling information to determine joint scheduling information (e.g., ¶ [0069], joint scheduling of primary and secondary carriers).
Takeda discloses scheduling of LTE and NR carriers as part of joint scheduling in a spectrum sharing environment, and allocating resource blocks within a subframe or transmission time interval for uplink transmission by multiple cells.  
Takeda does not expressly disclose the first scheduling information comprising first priority data and the second scheduling information comprising second priority data, and based on the joint scheduling information, allocating resource blocks to LTE and NR within the same subframe or TTI, i.e., allocating first resource blocks for first data transmissions by the fourth generation long term evolution cell site within the upcoming transmission time interval, and allocating second resource blocks for second data transmissions by the new radio cell site within the upcoming transmission time interval.
Kim discloses the first scheduling information comprising first priority data (e.g., ¶ [0287], designate a higher priority of UL transmission to LTE or NR) and the second scheduling information comprising second priority data (e.g., ¶ [0287], designate a higher priority of UL transmission to LTE or NR (i.e., second priority data would be the lesser priority)), and allocating first resource blocks for first data transmissions by the fourth generation long term evolution cell site within the upcoming transmission time interval (e.g., ¶ [0214] [0216], data transmission is performed through a specific RB in the LTE system), and allocating second resource blocks for second data transmissions by the new radio cell site within the upcoming transmission time interval (e.g., ¶ [0214] [0216], schedule data transmission for NR that avoids RB in which data is transmitted in LTE).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda, with the disclosure of determining a priority between LTE and NR transmission and scheduling LTE and NR carriers in respective resource blocks of a transmission time interval, as disclosed by Kim. The motivation to combine would have been to provide uplink control information corresponding to downlink signals received from two base stations when the two base stations which communicate using different schemes are connected to each other (Kim: e.g., ¶ [0002]).

Regarding Claim 3, Takeda in view of Kim discloses all the limitations of the method of claim 1.
Takeda in view of Kim discloses wherein the processing the first scheduling information and the second scheduling information to determine the joint scheduling information comprises sorting, based on the first priority data and the second priority data, the first scheduling information and second scheduling information into the joint scheduling information data (Takeda: e.g., ¶ [0287], when designating a higher priority of UL transmission to LTE or NR (i.e., second priority data would be the lesser priority), schedule data transmission for LTE and NR in accordance with priority, wherein scheduled RBs are allocated according to priority (e.g., ¶ [0214] [0216])).

Regarding Claim 6, Takeda in view of Kim discloses all the limitations of the method of claim 1.
Takeda in view of Kim discloses further comprising returning a first allocation map to the fourth generation long term evolution cell site corresponding to first ones of the first resource blocks that are allocated for the first data transmissions (Takeda: e.g., ¶ [0092] [0099], base station may send to cell (for example, LTE PCell) PDCCH including the cross carrier schedule, with PRB mapping), and returning a second allocation map to the new radio cell site corresponding to second ones of the second resource blocks that are allocated for the second data transmissions (Takeda: e.g., ¶ [0092] [0099], base station may send to cell (for example, NR Scell) PDCCH including the cross carrier schedule, with PRB mapping).

Regarding Claim 7, Takeda discloses a system (e.g., FIG. 3, base station 310; FIG. 15, apparatus 1502), comprising: a processor (e.g., FIGS. 3, 15; ¶ [0094], baseband unit 1504 of FIG. 15 may include controller/processor 375 of FIG. 3); and a memory that stores executable instructions (e.g., FIG. 3, memory 376; ¶ [0096], processor configured to perform the stated processes/algorithm, stored within a computer-readable medium for implementation by a processor) which, when executed by the processor of the system configured for spectrum sharing (e.g., ¶ [0067], Dynamic spectrum sharing (DSS) allows for both LTE and NR in the same frequency band and is configured to dynamically allocate spectrum resources) between a fourth generation long term evolution cell site (e.g., FIG. 4B; ¶ [0069], schedule primary cell with LTE carrier) and a new radio cell site (e.g., FIG. 4B; ¶ [0069], schedule secondary cell with new radio (NR) carrier), facilitate performance of operations, the operations comprising:
obtaining first scheduling information (e.g., ¶ [0056], (in response to) scheduling request carried by PUCCH) from a first scheduler system associated with the fourth generation long term evolution cell site (e.g., FIG. 4B; ¶ [0069], schedule primary cell with LTE carrier), the first scheduling information corresponding to an upcoming communication time (e.g., ¶ [0006] [0046], resource allocation indicating resource blocks for uplink transmission (cross carrier scheduling, scheduling on more than one cell, i.e., scheduling of LTE on PCell is considered)); 
obtaining second scheduling information (e.g., ¶ [0056], (in response to) scheduling request carried by PUCCH) from a second scheduler system associated with the new radio cell site (e.g., FIG. 4B; ¶ [0069], schedule secondary cell with new radio (NR) carrier), the second scheduling information corresponding to the upcoming communication time (e.g., ¶ [0006] [0046], resource allocation indicating resource blocks for uplink transmission (cross carrier scheduling, scheduling on more than one cell, i.e., scheduling of NR on SCell is considered)); 
processing the first scheduling information and the second scheduling information to determine a joint schedule (e.g., ¶ [0069], joint scheduling of primary and secondary carriers).
Takeda discloses scheduling of LTE and NR carriers as part of joint scheduling in a spectrum sharing environment, and allocating resource blocks within a subframe or transmission time interval for uplink transmission by multiple cells.  
Takeda does not expressly disclose modified scheduling information to each of the fourth generation long term evolution cell site and new radio cell site.
Kim discloses based on the joint schedule, returning first data corresponding to modified first scheduling information to the fourth generation long term evolution cell site (e.g., ¶ [0287], designate a higher priority of UL transmission to LTE, (and based on the priority, data transmission is performed through a specific RB in the LTE system (e.g., ¶ [0214] [0216])), and returning second data corresponding to modified second scheduling information to the new radio cell site (e.g., ¶ [0287], if designate a higher priority of UL transmission to LTE, then NR would have a second priority (and based on the priority, data transmission is performed through a specific RB in the NR system that avoids RB for LTE (e.g., ¶ [0214] [0216])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda, with the disclosure of determining a priority between LTE and NR transmission and scheduling LTE and NR carriers in respective resource blocks of a transmission time interval, as disclosed by Kim. The motivation to combine would have been to provide uplink control information corresponding to downlink signals received from two base stations when the two base stations which communicate using different schemes are connected to each other (Kim: e.g., ¶ [0002]).

Regarding Claim 8, Takeda in view of Kim discloses all the limitations of the system of claim 7.
Takeda in view of Kim discloses wherein the upcoming communication time is represented as a transmission time interval (Takeda: e.g., ¶ [0053], channels within a subframe to transmit information (i.e., through resource blocks within a subframe for scheduled uplink transmission (e.g., ¶ [0053] [0046]); time required for transmitting one subframe is defined as a Transmission Time Interval (TTI) (Kim: e.g., ¶ [0081])).

Regarding Claim 15, Takeda in view of Kim discloses all the limitations of the system of claim 7.
Takeda in view of Kim discloses wherein obtaining second scheduling information from the second scheduler associated with the new radio cell site (Takeda: e.g., FIG. 4B; ¶ [0069], scheduled secondary cell with new radio (NR) carrier) comprises receiving the second scheduling information, from the new radio cell site (Takeda: e.g., ¶ [0056], The PUCCH carries uplink control information (UCI), such as scheduling requests), at a joint scheduler system operating at the fourth generation long term evolution cell site (Takeda: e.g., ¶ [0069], joint scheduling of primary and secondary carriers at a base station (i.e., in order to communicate schedules to LTE and NR cell sites, interpretation is that the system communicating with both may at least virtually operate at each cell site)).

Regarding Claim 16, Takeda discloses a non-transitory machine-readable storage medium (e.g., FIG. 3, controller/processor 375 can be associated with a memory 376 in base station 310; ¶ [0006] [0064] [0094], computer-readable medium in base station), comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations (e.g., ¶ [0006] [0064] [0094]), the operations comprising:
sending a requested schedule (e.g., ¶ [0069], joint scheduling of primary and secondary carriers) comprising associated requested physical resource block data (e.g., ¶ [0006] [0046], resource allocation indicating resource blocks for uplink transmission (cross carrier scheduling, scheduling on more than one cell, i.e., scheduling of NR on SCell is considered)) for user equipment (e.g., FIG. 3, scheduled information from base station 310 to UE 350) to a spectrum sharing joint scheduler system (e.g., ¶ [0067], Dynamic spectrum sharing (DSS) allows for both LTE and NR in the same frequency band and is configured to dynamically allocate spectrum resources (the aspects of a system sending a requested schedule (i.e., in response to scheduling request carried by PUCCH (e.g. ¶ [0056])) to the joint scheduler system is being interpreted by Examiner, in view of Tekada, as being in the same apparatus that receives scheduling request in uplink and schedules for NR and LTE cells)).
Takeda discloses scheduling of LTE and NR carriers as part of joint scheduling in a spectrum sharing environment, and allocating resource blocks within a subframe or transmission time interval for uplink transmission by multiple cells.  
Takeda does not expressly disclose sending a requested schedule comprising respective priority data, and in response to the sending, receiving revised scheduling data from the spectrum sharing joint scheduler system, modifying the requested schedule based on the revised scheduling data into a modified schedule, and scheduling physical resource blocks for the user equipment based on the modified schedule.
Kim discloses sending a requested schedule comprising respective priority data (e.g., ¶ [0287], designate a higher priority of UL transmission to LTE or NR), and in response to the sending, receiving revised scheduling data from the spectrum sharing joint scheduler system (e.g., ¶ [0214] [0216], data transmission is performed through a specific RB for the (higher priority) cell (LTE or NR), and schedule in different RB for the lower priority cell that avoids the higher priority cell (NR or LTE)), modifying the requested schedule based on the revised scheduling data into a modified schedule (e.g., ¶ [0214] [0216], schedule data transmission for NR that avoids RB in which data is transmitted in LTE (the modification depends on which cell has the higher priority and therefore would be scheduled first)), and scheduling physical resource blocks for the user equipment based on the modified schedule (e.g., ¶ [0214] [0216], schedule data transmission for NR and LTE (as part of joint scheduling method (e.g., ¶ [0069] [0070])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda, with the disclosure of determining a priority between LTE and NR transmission and scheduling LTE and NR carriers in respective resource blocks of a transmission time interval, as disclosed by Kim. The motivation to combine would have been to provide uplink control information corresponding to downlink signals received from two base stations when the two base stations which communicate using different schemes are connected to each other (Kim: e.g., ¶ [0002]).

Regarding Claim 17, Takeda in view of Kim discloses all the limitations of the non-transitory machine-readable storage medium of claim 16.
Takeda in view of Kim discloses wherein the operations further comprise, determining the priority data for each of the user equipment (Takeda: e.g., ¶ [0287], depending on priority of UL transmission to LTE or NR, user equipment in LTE or NR cell would transmit based on that priority).

Regarding Claim 20, Takeda in view of Kim discloses all the limitations of the non-transitory machine-readable storage medium of claim 16.
Takeda in view of Kim discloses wherein the revised scheduling data comprises a quantity of available physical resource blocks (Takeda: e.g., ¶ [0006] [0046], resource allocation indicating resource blocks for uplink transmission (i.e., a scheduled quantity of physical resource blocks for data transmission)); and wherein scheduling the physical resource blocks comprises scheduling the quantity of the available physical resource blocks from a higher available frequency towards a lower available frequency (Takeda: e.g., ¶ [0287], designate a higher priority of UL transmission to LTE or NR).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kim, in further view of Qiang et al, European Patent Application Publication No. 3695536 B1 (hereinafter Qiang).

Regarding Claim 2, Takeda in view of Kim discloses all the limitations of the method of claim 1.
Takeda in view of Kim discloses allocating RBS for LTE and NR transmissions, but does not expressly disclose further comprising returning first quantity information to the fourth generation long term evolution cell site corresponding to a first number of the first resource blocks allocated for first data transmissions, and returning second quantity information to the new radio cell site corresponding to a second number of second resource blocks allocated for the second data transmissions.
Qiang discloses further comprising returning first quantity information to the fourth generation long term evolution cell site corresponding to a first number of the first resource blocks allocated for first data transmissions (e.g., ¶ [0072] [0073], FIG. 6 depicts a method 600 that determines a transport block size using a general function of a number of physical resource blocks (PRBs) to be granted (for LTE (e.g., ¶ [0012])) and returning second quantity information to the new radio cell site corresponding to a second number of second resource blocks allocated for the second data transmissions (e.g., ¶ [0072] [0073], determine transport block size with respect to number of physical resource blocks (PRBs) to be granted (for NR (e.g., ¶ [0012])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda in view of Kim, with the disclosure of determining the number of allocated resource blocks for each air interface technology, as disclosed by Qiang. The motivation to combine would have been take advantage of the coding gain from coding block length (Qiang: e.g., ¶ [0004]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kim, in further view of Mozaffari et al, U.S. Patent Application Publication No. 20210385663 A1 (hereinafter Mozaffari).

Regarding Claim 4, Takeda in view of Kim discloses all the limitations of the method of claim 1.
Takeda in view of Kim does not expressly disclose wherein allocating the first resource blocks for the first data transmissions comprises reducing a first quantity of the first allocated resource blocks relative to a second quantity of the first requested resource blocks.
Mozaffari discloses wherein allocating the first resource blocks for the first data transmissions comprises reducing a first quantity of the first allocated resource blocks relative to a second quantity of the first requested resource blocks (e.g., ¶ [00070], reduce the number N of the NR resource blocks needed for deploying the LTE-M carrier).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda in view of Kim, with the disclosure of reducing the number of allocated resource blocks for an air interface technology, as disclosed by Mozaffari. The motivation to combine would have been to reduce the needed number of resource blocks (Mozaffari: e.g., ¶ [0070]).  

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kim, in further view of Bengtsson et al, U.S. Patent Application Publication No. 20190288788 A1 (hereinafter Bengtsson).

Regarding Claim 5, Takeda in view of Kim discloses all the limitations of the method of claim 1.
Takeda in view of Kim does not expressly disclose wherein obtaining the first scheduling information comprises receiving respective first user equipment identification information in conjunction with respective first priority values and respective first requested resource block counts, and wherein obtaining the second scheduling information comprises receiving respective second user equipment identification information in conjunction with respective second priority values and respective second requested resource block counts.
Bengtsson discloses wherein obtaining the first scheduling information (e.g., ¶ [0003] [0035], LTE schedule) comprises receiving respective first user equipment identification information in conjunction with respective first priority values (e.g., ¶ [0026], incoming data streams are sorted depending on their UE identity, their priority) and respective first requested resource block counts (e.g., ¶ [0003], user equipment, UE, is allocated a number of resource blocks), and wherein obtaining the second scheduling information (e.g., ¶ [0008], 5G schedule) comprises receiving respective second user equipment identification information (e.g., ¶ [0026], incoming data streams are sorted depending on their UE identity, their priority) in conjunction with respective second priority values and respective second requested resource block counts (e.g., ¶ [0003], user equipment, UE, is allocated a number of resource blocks).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda in view of Kim, with the disclosure of scheduling based on user priorities and available resource blocks, as disclosed by Bengtsson. The motivation to combine would have been to send more data at the same amount of RF output power than a traditional scheduler does (Bengtsson: e.g., ¶ [0008]).

Regarding Claim 9, Takeda in view of Kim discloses all the limitations of the method of claim 1.
Takeda in view of Kim does not expressly disclose wherein the first scheduling information comprises a first group of long term evolution respective user equipment identifiers, first respective priority data and first respective requested resource blocks, and wherein the second scheduling information comprises a second group of fifth generation (5G) respective user equipment identifiers, second respective priority data and second respective requested resource blocks.
Bengtsson discloses wherein the first scheduling information comprises a first group of long term evolution respective user equipment identifiers, first respective priority data (e.g., ¶ [0003] [0035], LTE schedule; ¶ [0026], incoming data streams are sorted depending on their UE identity, their priority) and respective first requested resource block counts (e.g., ¶ [0003], user equipment, UE, is allocated a number of resource blocks) and wherein the second scheduling information comprises a second group of fifth generation (5G) respective user equipment identifiers, second respective priority data (e.g., ¶ [0008], 5G schedule; ¶ [0026], incoming data streams are sorted depending on their UE identity, their priority)) and second respective requested resource blocks (e.g., ¶ [0003], user equipment, UE, is allocated a number of resource blocks).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda in view of Kim, with the disclosure of scheduling based on user priorities and available resource blocks, as disclosed by Bengtsson. The motivation to combine would have been to send more data at the same amount of RF output power than a traditional scheduler does (Bengtsson: e.g., ¶ [0008]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kim, in further view of Tirronen et al, U.S. Patent Application Publication No. 20200396772  (hereinafter Tirronen) and Liu et al, U.S. Patent Application Publication No. 20190253100 A1 (hereinafter Liu).

Regarding Claim 12, Takeda in view of Kim discloses all the limitations of the system of claim 7.
Takeda in view of Kim does not expressly disclose wherein the first scheduling information corresponds to a total number of resource blocks requested by the first scheduler system, and wherein returning the first data corresponding to the modified first scheduling information comprises returning a reduced number of resource blocks, relative to the total number of resource blocks requested by the first scheduler system, to the fourth generation long term evolution cell site.
Tirronen discloses wherein the first scheduling information corresponds to a total number of resource blocks requested by the first scheduler system (e.g., ¶ [0061], send a request for the maximum TBS (i.e., function of number of resource blocks) to the LTE network (e.g., ¶ [0050])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda in view of Kim, with the disclosure of allocating resource blocks for an air interface technology, as disclosed by Tirronen. The motivation to combine would have been to adapt to the given TBSs for optimal usage (Tirronen: e.g., ¶ [0051]).
Takeda in view of Kim, in further view of Tirronen, does not expressly disclose wherein returning the first data corresponding to the modified first scheduling information comprises returning a reduced number of resource blocks, relative to the total number of resource blocks requested by the first scheduler system.
Liu discloses wherein returning the first data corresponding to the modified first scheduling information comprises returning a reduced number of resource blocks, relative to the total number of resource blocks requested by the first scheduler system (e.g., ¶ [0141], in performing the resource allocation, the length of the allocation can be reduced or the starting RB can be shifted to prevent the resource allocation from exceeding the total number of RBs (which is not precluded from being less than maximum)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers and requesting maximum resource block size, as disclosed by Takeda in view of Kim  in further view of Tirronen, with the disclosure of allocating number of resource blocks that do not exceed the maximum size, as disclosed by Liu. The motivation to combine would have been to keep from exceeding maximum resource blocks (Liu: e.g., ¶ [0141]).

Regarding Claim 13, Takeda in view of Kim discloses all the limitations of the system of claim 7.
Takeda in view of Kim does not expressly disclose wherein the second scheduling information corresponds to a total number of resource blocks requested by the second scheduler system, and wherein returning the second data corresponding to the modified second scheduling information comprises returning a reduced number of resource blocks, relative to the total number of resource blocks requested by the second scheduler system, to the new radio cell site.
Tirronen discloses wherein the second scheduling information corresponds to a total number of resource blocks requested by the second scheduler system (e.g., ¶ [0061], send a request for the maximum TBS (i.e., function of number of resource blocks) to the NR network (e.g., ¶ [0050])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda in view of Kim, with the disclosure of allocating resource blocks for an air interface technology, as disclosed by Tirronen. The motivation to combine would have been to adapt to the given TBSs for optimal usage (Tirronen: e.g., ¶ [0051]).
Takeda in view of Kim, in further view of Tirronen, does not expressly disclose wherein returning the second data corresponding to the modified second scheduling information comprises returning a reduced number of resource blocks, relative to the total number of resource blocks requested by the second scheduler system, to the new radio cell site.
Liu discloses wherein returning the second data corresponding to the modified second scheduling information comprises returning a reduced number of resource blocks, relative to the total number of resource blocks requested by the second scheduler system, to the new radio cell site (e.g., ¶ [0141], in performing the resource allocation, the length of the allocation can be reduced or the starting RB can be shifted to prevent the resource allocation from exceeding the total number of RBs (which is not precluded from being less than maximum)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers and requesting maximum resource block size, as disclosed by Takeda in view of Kim  in further view of Tirronen, with the disclosure of allocating number of resource blocks that do not exceed the maximum size, as disclosed by Liu. The motivation to combine would have been to keep from exceeding maximum resource blocks (Liu: e.g., ¶ [0141]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kim, in further view of Tirronen.

Regarding Claim 14, Takeda in view of Kim discloses all the limitations of the system of claim 7.
Takeda in view of Kim discloses wherein returning the first data corresponding to the modified first scheduling information (Takeda: e.g., ¶ [0287], designate a higher priority of UL transmission to LTE, (and based on the priority, data transmission is performed through a specific RB in the LTE system (e.g., ¶ [0214] [0216]), i.e., the modification is with respect to priority) comprises returning a first map indicating which resource blocks of the first total number of resource blocks that are allocated to the first scheduler system (Takeda: e.g., ¶ [0092] [0099], base station may send to cell (for example, LTE PCell) PDCCH including the cross carrier schedule, with PRB mapping), and returning a second map indicating which resource blocks of the second total number of resource blocks are allocated to the second scheduler system (Takeda: e.g., ¶ [0092] [0099], base station may send to cell (for example, NR Scell) PDCCH including the cross carrier schedule, with PRB mapping).
Takeda in view of Kim does not expressly disclose wherein the first scheduling information corresponds to a first total number of resource blocks requested by the first scheduler system and a second total number of resource blocks requested by the second scheduler system.
Tirronen discloses wherein the first scheduling information corresponds to a first total number of resource blocks requested by the first scheduler system (e.g., ¶ [0061], request for the maximum TBS (i.e., function of number of resource blocks) to the LTE network (e.g., ¶ [0050])) and a second total number of resource blocks requested by the second scheduler system (e.g., ¶ [0061], a request for the maximum TBS (i.e., function of number of resource blocks) to the NR network (e.g., ¶ [0050]))
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of joint scheduling of LTE and NR carriers, as disclosed by Takeda in view of Kim, with the disclosure of allocating resource blocks for an air interface technology, as disclosed by Tirronen. The motivation to combine would have been to adapt to the given TBSs for optimal usage (Tirronen: e.g., ¶ [0051]).

Allowable Subject Matter
Claims 10-11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 10, dependent from claim 9, and Claim 11, dependent from claim 7, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein processing the first scheduling information and the second scheduling information to determine the joint schedule comprises merging at least part of the first group and at least part of the second group into a combined group of fourth generation long term evolution user equipment identifiers with the first respective priority values and 5G (or new radio) user equipment identifiers with the second respective priority values, and sorting the combined group by the first and the second respective priority values.
The prior art of record discloses wherein the first scheduling information comprises a first group of long term evolution respective user equipment identifiers, first respective priority data and first respective requested resource blocks, and wherein the second scheduling information comprises a second group of 5G respective user equipment identifiers, second respective priority data and second respective requested resource blocks.
Regarding Claim 18, dependent from claim 16, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein processing the first scheduling information and the second scheduling information to determine the joint schedule comprises merging at least part of the first group and at least part of the second group into a combined group of fourth generation long term evolution user equipment identifiers with the first respective priority values and 5G (or new radio) user equipment identifiers with the second respective priority values, and sorting the combined group by the first and the second respective priority values.
The prior art of record discloses revised scheduling data comprising a quantity of available physical resource blocks, and modification of the requested schedule.
Regarding Claim 19, dependent from claim 16, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein scheduling the physical resource blocks comprises scheduling the quantity of the available physical resource blocks from a lower available frequency towards a higher available frequency.
The prior art of record discloses wherein the revised scheduling data comprises a quantity of available physical resource blocks, and wherein scheduling the physical resource blocks comprises scheduling the quantity of the available physical resource blocks from a higher available frequency towards a lower available frequency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471